Order entered April 6, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00014-CV

          BURLINGTON RESOURCES OIL & GAS COMPANY LP, Appellant

                                               V.

                       VERDE MINERALS, LLC, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13916

                                           ORDER
       We DENY appellee Verde Minerals, LLC’s motion to dismiss the appeal for lack of

jurisdiction. This appeal will proceed as an interlocutory appeal pursuant to section 51.014(a)(2)

and follow an accelerated timetable. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(2)

(West 2015) & TEX. R. APP. P. 28.1(a).


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE